Citation Nr: 1507257	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-06 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material has been received to reopen a previously denied claim for shortness of breath with exercise, to include as due to an undiagnosed illness; and if so, whether service connection is warranted. 

2.  Entitlement to service connection for a skin condition, claimed as a rash, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a numbness sensation in both arms, as due to an undiagnosed illness and/or as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 2007 to June 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and were subsequently transferred to the RO in Huntington, West Virginia.  

In July 2014, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for shortness of breath, a skin condition, fatigue and numbness sensation in both arms, to include as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a February 2009 rating decision, the RO denied a claim for service connection for shortness of breath based on a finding that there was no evidence of in-service complaints or a current diagnosed disability.  The Veteran did not appeal.

2.  The evidence received since the February 2009 denial was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).  

2.  The evidence received since the February 2009 rating decision is new and material and the claim for entitlement to service connection for shortness of breath is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claim to reopen, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for shortness of breath.   Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.



II.  Application to Reopen Based on New and Material Evidence

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.  

In a February 2009 rating decision, the RO denied service connection for shortness of breath due to no evidence of an in-service complaint and no current diagnosis.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the February 2009 rating decision is final.

Since the previous denial, the Veteran has stated that his shortness of breath, claimed as undiagnosed illness, is related to his service during the Gulf War.  VA is authorized to pay compensation to any Persian Gulf Veteran suffering from a "qualifying chronic disability."  A qualifying chronic disability includes (a) an undiagnosed illness; (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 2014). 
There is no medical opinion of record that addresses this theory.  Therefore, as the Veteran has raised a reasonable possibility of substantiating the claim, the Board finds that new and material evidence has been received under Shade.

Accordingly, the Veteran's claim for service connection shortness of breath is reopened.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for shortness of breath, having been received, the claim to reopen is granted, to that extent only.  


REMAND

First, the Veteran has contended that his shortness of breath and fatigue are undiagnosed illnesses which are related to his service during the Gulf War.  The Veteran's DD-214 Form notes that the Veteran served in Kuwait, Iraq from August 2007 to May 2008 and he therefore qualifies as a Persian Gulf Veteran.  Service connection on a presumptive basis is available for Persian Gulf Veterans who suffer from a qualifying chronic disability, which include undiagnosed illnesses.  The Veteran has not been afforded a VA Gulf War examination in connection with his claims.  Based on the evidence of record, the Veteran should be afforded an examination to determine if he suffers from undiagnosed illnesses.  

Second, the Veteran has contended that his skin rash is directly related to service and/or due to an undiagnosed illness.  At the travel Board hearing, he testified that he had a rash in service and continued to have a rash post-service, for which he is currently receiving treatment at a VA medical center.  There is no medical opinion of record which addresses the etiology of the Veteran's skin condition.  Therefore, the Veteran should be afforded a VA skin examination on remand.  

Third, the Veteran has contended that the numbness sensation in both of his arms is due to an undiagnosed illness or alternatively, due to his service-connected psychiatric condition.  See Board Hearing Transcript, p. 5-6.  The Veteran has already been service connected for a right hand tremor as secondary to his psychiatric condition and he contends that his arms are also related.  

The Veteran has not been provided notice on secondary service connection.  Accordingly, appropriate notice concerning secondary service connection claims should be provided on remand.  Also, as there is no adequate opinion of record which addresses these theories of entitlement, the Board finds that a remand is necessary to address secondary service connection.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the Veteran was scheduled for VA general and neurological examinations in October and November 2010, but failed to appear.  The record does not indicate the reason for which he did not appear.  Thus, the Board finds that he should be afforded another opportunity to appear for an examination to assist in his claims.  The Board reminds the Veteran that he has an obligation to assist VA in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) ("the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

Finally, since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all pertinent VA medical records dating from August 2014.  (There is evidence Veteran has received treatment at both Denver and Huntington VA Medical Centers.)

2.  Provide the Veteran with notice that addresses how to substantiate a claim for service connection on a secondary basis.

3.  After completion of the foregoing steps, schedule the Veteran for a Gulf War Protocol medical examination performed by an appropriate examiner or examiners who should review the Veteran's VA electronic claims folder and indicate that review in the examination report.  The examiner should provide a description of all symptoms manifested by the Veteran to include, but not limited to, sleep disturbances, fatigue, and respiratory problems. 

The examiner should provide an opinion regarding the following:  

(a)  The examiner should provide a diagnosis of any disorder manifested or, in the case that no diagnosis can be made, opine whether it is at least as likely as not (50 percent probability or greater) the Veteran's symptom or symptoms are related to an undiagnosed illness or related to a medically unexplained chronic multi symptom illness. 

(b) If the Veteran's symptoms of shortness of breath are related to a diagnosed disability, whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disorder began in or is related to the Veteran's active duty service; 

(c) If the Veteran's symptoms exhibited by a skin condition are related to a diagnosed disability, whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disorder began in or is related to the Veteran's active duty service;
(d) If the Veteran's symptoms of fatigue are related to a diagnosed disability, whether it is at least as likely (50 percent probability or greater) that any diagnosed disorder began in or is related to the Veteran's active duty service;

(e)  If the Veteran's numbness in both arms is related to a diagnosed disability, whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed disorder began in or is related to the Veteran's active duty service.  

(f)  If the answer to question (e) is negative, whether it is at least as likely as not that the Veteran's disability related to his symptoms of numbness in both arms was caused by his service-connected psychiatric disability.  

(g)  If the answer to question (e) is negative, whether it is at least as likely as not that the Veteran's disability related to his symptoms of numbness in both arms is aggravated (i.e., worsened) beyond the natural progress by his service-connected psychiatric disability.  

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's disability related to his symptoms of numbness in both arms found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected psychiatric disability.

The examiner's attention is directed to the Veteran's contention that the numbness sensation in both of his arms may be related to his psychiatric disability, similar to how his right hand tremor is service-connected as secondary to his psychiatric disability.

A complete rationale is requested for all opinions.  

4.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


